           Case 1:15-cr-00485-RJS Document 51 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                 -v-                                                No 15-cr-485 (RJS)
                                                                         ORDER
 OSVALDO DELAHOZ

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As indicated in the Court’s previous order (Doc. No. 50 at 1), the Court and the parties

have reserved September 25, 2020 at 11:00 a.m. and September 30, 2020 at 11:00 a.m. for a remote

status conference in connection with alleged violations of the terms of Defendant’s supervised

release. While the Metropolitan Correctional Center can accommodate the remote conference on

September 30, 2020, given the difficulty of scheduling remote proceedings involving detained

individuals, it cannot accommodate a proceeding at 11:00 a.m. Accordingly, the conference will

take place at 9:00 a.m. on September 30, 2020. The Court will email the parties directly with

instructions for accessing the CourtCall conference. Members of the public may monitor the

proceedings through CourtCall’s public access audio line by using the following credentials:

                Dial-in:              855-268-7844
                Access code:          32091812#
                PIN:                  9921299#

SO ORDERED.

Dated:          September 23, 2020
                New York, New York

                                             ______________________________
                                             _____
                                                _ _______________________
                                                                       __________
                                             RICHARD
                                             RI
                                             RI          J.
                                                         J SULLIVAN
                                                            SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation
